Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Response to Arguments
	Examiner acknowledges the prior nonstatutory double patenting rejection has been overcome by the Terminal Disclaimer filed 30 November 2020.
Applicant's arguments filed 30 November 2020 with respect to the rejections of the claims under 35 USC 103 have been fully considered but they are not persuasive.
Regarding claim 1, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., from page 5, second to last paragraph, “it would have been obvious to a person skilled in the art to read Smaardyk in view of Sofiienko, and arrive at the presently claimed invention, in which multiple axially-offset groups of azimuthally-arranged detectors are used to determine the azimuthal direction and the radial location of an anomaly within the cement of a multi-tubular wellbore environment, thereby primarily detecting multi-scatter radiation”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 recites “a plurality of detectors used to measure the density of cement annuli and variations in density within at various depths of investigation to create a three-dimensional map of the cement annuli”, which is suggested by the prior art as described in the rejection below. While Applicant’s arguments and specification described features (described above) which are not suggested by the cited prior art, these features are not claimed. Therefore the rejection of claim 1 is maintained.
	Regarding the remainder of the pending claims, Examiner refers to the above response regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk (GB 2497857) in view of Sofiienko (US 2015/0177409).

	Regarding claim 1, Smaardyk discloses an x-ray based cement evaluation tool 400A for measurement of density of material volumes (different weight densities of cement; Smaardyk, page 23, lines 8-25, fig. 13) within single, dual and multiple-casing wellbore environments (single casing with casing 437, Smaardyk, page 23, lines 8-25; dual and multiple casings with inner casing 412 and outer casing 410, Smaardyk, page 18, lines 15-27), wherein said tool comprises: an internal length comprising a sonde section 230, wherein said sonde section 230 further comprises an x-ray source 220 (Smaardyk, page 9, lines 11-27, fig. 2); a radiation shield 248 for radiation measuring detectors 240 (Smaardyk, page 12, lines 4-10, fig. 2); sonde-dependent electronics 260 (Smaardyk, page 9, lines 17-18, fig. 2); and a plurality of tool logic electronics (262, 263) and PSUs 264 (Smaardyk, page 13, lines 15-23, fig. 2), wherein the tool 400A uses x-rays (x-rays recited in Smaardyk, page 9, lines 20-27) to illuminate a formation 404 surrounding a borehole 402 and a plurality of detectors 426 are used to directly measure photons scattering from the material volumes due to variations in a density of the materials (e.g., with density varying in standard weight cement 442 and light weight cement 440; Smaardyk, page 23, lines 8-25; fig. 13; plurality of detectors 426 recited in Smaardyk, page 24, lines 13-14).
	Smaardyk does not expressly disclose the x-ray source is a non-LINAC x-ray source.
Smaardyk does not expressly disclose discriminating between various depths of investigation.
	Sofiienko discloses discriminating between various depths of investigation (distances d through the borehole; Sofiienko, par. [0002]-[0003], [0049]-[0050], [0052], [0065], fig. 1, claims 20, 27, 38).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Smaardyk, in view of the teachings of Sofiienko, to include discriminating between various depths of investigation.
	One would have been motivated to do so to gain an advantage recited in Sofiienko of being able to perform quality inspections to ensure long-term operability of the well (Sofiienko, par. [0002]-[0003]). 
 
	Regarding claim 4, Smaardyk modified teaches the tool of claim 1, wherein the tool 200 is configured so as to permit through-wiring (connecting electronics 260 to detectors 240 as seen in fig. 2 of Smaardyk; Smaardyk, page 13, lines 8-23).

	Regarding claim 6, Smaardyk modified teaches the tool of claim 1, wherein an x-ray source energy is modulated (amplitude, frequency, phase modulated, or any combination thereof; page 9, lines 20-27) to modify a plurality of sensitivity responses obtained from said plurality of detectors (adjusting source to detector spacing for various detectors to adjust segmented views; Smaardyk, page 15, lines 15-23).

Regarding claim 13, Smaardyk modified teaches the tool of claim 1, wherein the tool is powered by a battery (Smaardyk, page 13, line 16).
	Smaardyk modified does not expressly disclose batteries.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have duplicated the battery, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B).
	One would have been motivated to do so to increase the power available to the tool.

Claims 2-3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk in view of Sofiienko as applied to claim 1 above, and further in view of Orban (US 2008/0061225).

	Regarding claim 2, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose a detector that is used to measure casing standoff such that other detector responses are compensated for tool stand-off and centralization.
	Orban discloses a detector that is used to measure casing (casing, Orban, par. [0187]) standoff such that other detector responses (used for imaging) are compensated for tool stand-off and centralization (full compensation including determining centralization by measuring standoff versus azimuth; Orban, par. [0122]-[0128]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the Orban to include a detector that is used to measure casing standoff such that other detector responses are compensated for tool stand-off and centralization.
	One would have been motivated to do so do so to gain an advantage recited in Orban of improving imaging performance (Orban, par. [0125]).

	Regarding claim 3, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose said shield further comprises tungsten.
	Orban discloses a shield comprises tungsten (Orban, par. [0017]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Orban so that the shield comprises tungsten, since it has been held to be obvious to select a known material based on its suitability for its intended use. See MPEP 2144.07.
	One would have been motivated to have the shield comprise tungsten to gain an advantage recited in Orban of using a heavy metal to suppress undesired radiation (Orban, par. [0017]).

	Regarding claim 8, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose the tool would be combinable with other measurement tools comprising one or more of neutron-porosity, natural gamma and array induction tools.
	Orban discloses a sensor array capable of X-ray and neutron-porosity measurements (Orban, par. [0008]).
Smaardyk in view of the teachings of Orban so that the tool (performing x-ray measurements) would be combinable with neutron-porosity tools, since it has been held to be obvious to make in one piece an article which has formerly been formed in multiple pieces. See MPEP 2144.04 (V)(B).
	One would have been motivated to do so gain an advantage recited in Orban of permitting a single controller to gather multiple types of measurements, including x-ray and neutron-porosity measurements (Orban, par. [0008]).

	Regarding claim 10, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose the tool is used to determine position, distribution and volume of fractures, either natural or artificial, within the formation surrounding the cased borehole.
	Orban discloses a tool determines position, distribution and volume of fractures (cracks; assessing the presence of local damage, such as cracks, par. [0198], including azimuthal discrimination, Orban, par. [0033], and depth, Orban, par. [0125]), together determine position, distribution, and volume of cracks), either natural or artificial (i.e., by definition the cracks must be natural or artificial, in the inclusive “or” sense), within a formation (well) surrounding borehole (Orban, par. [0198]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Orban so that the tool is used to determine position, distribution and 
	One would have been motivated to do so to gain an advantage recited in Orban of being able to evaluate the state of tubulars in a well (Orban, par. [0198]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk in view of Sofiienko as applied to claim 1 above, and further in view of Groves (US 2013/0308753).

	Regarding claim 5, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose a plurality of reference detectors is used to monitor photons produced by the x-ray source.
	Groves discloses a reference detector 212 is used to monitor photons produced by an x-ray source 210 (Groves, par. [0019], [0022], fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Groves so that a reference detector is used to monitor photons produced by the x-ray source.
	One would have been motivated to do so to gain an advantage recited in Groves of ensuring a stable flux of emitted X-rays (Groves, par. [0022]).
		
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk in view of Sofiienko as applied to claim 1 above, and further in view of Berkcan (US 2016/0061991).

	Regarding claim 9, Smaardyk modified teaches the tool of claim 1, but does not expressly disclose an azimuthally segmented acoustic measurement is integrated into the tool.
	Berkcan discloses an azimuthally segmented acoustic measurement is integrated into a tool 104 (Berkcan, par. [0020]-[0021], [0029]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Berkcan so that an azimuthally segmented acoustic measurement is integrated into the tool.
	One would have been motivated to do so to gain an advantage recited in Berkcan of combining acoustic and x-ray measurements to determine the integrity of a well structure (Berkcan, par. [0020]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smaardyk in view of Sofiienko as applied to claim 1 above, and further in view of Mumby (US 4,386,422).

	Regarding claim 12, Smaardyk modified teaches the tool of claim 1, wherein the tool is powered by a battery (Smaardyk, page 13, line 16).
Smaardyk modified does not expressly disclose the tool is powered by mud-turbine generators.
	Mumby discloses a tool is powered by a battery or mud-turbine generator (col. 4 ln. 50-61).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Smaardyk in view of the teachings of Mumby so that the tool is powered by a mud-turbine generator.
	One would have been motivated to do so to take advantage of the mud used for drilling a borehole such as disclosed by Mumby (Mumby, col. 3, ln. 41-49) for providing power.
	While Smaardyk modified teaches a mud-turbine generator as described above, Smaardyk modified does not expressly disclose mud-turbine generators.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have duplicated the mud-turbine generator, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B).
	One would have been motivated to do so to increase the power available to the tool.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884